PER CURIAM.
This was a civil action, brought in the United States District Court for the Eastern District of North Carolina, to establish a parol trust in a certain designated parcel of realty.
The case was tried by the District Judge, sittihg as a) chajncellor without a jury. The District Judge, after hearing the evidence, made findings of fact and set out appropriate conclusions of law. These, on all important points, were uniformly unfavorable to the plaintiff-appellant herein.
Conclusion of law number one was:
“The title of A. E. Waller to tract No. 3 was not impressed with any trust in favor of J. B. Waller, as alleged in the complaint.”
Conclusion of law number two' was:
“Whatever rights accrued to J. B. Waller by virtue of A. E. Waller’s promise to convey tract No. 3 to him upon his payment of his portion of the original indebtedness have been lost, and the plaintiff is barred of any right of action thereon by reason of his failure -to make any. payment tO' A. E. Waller, and by his delay in bringing this action for more than ten years after the registration of deed for tract No. 3 from A. E. Waller to J. M. Turner and Neva Turner.”
These conclusions, which are more than ample to .dispose of the case, were, we think, clearly correct and they found ample support in the evidence.
The judgment of the District Court is accordingly affirmed.
Affirmed.